Examiner’s Amendment
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Christopher R. Carroll, (Reg. No. 52,700), on 9/30/21.
The application has been amended as follow:
In the claims:
Claim(s) 2 & 20 are amended as following:
2.      (Currently Amended) A method comprising: 
receiving a command message from a first vehicle at a second vehicle, wherein the first vehicle and second vehicle are communicatively coupled to define at least a portion of a vehicle group; 
receiving a status reply message from the second vehicle at the first vehicle in response to a trigger event, the status reply message including a command received count that represents a number of times that the status reply message has been received from at least one vehicle in the vehicle group other than the first vehicle and the second vehicle, the trigger event including one or more of receipt of the command message, elapse of a determined time period, or a change in an operational state of the second vehicle; 
controlling an operation of one or more vehicles in the vehicle group based at least in part on a communications status of a communication network that includes at least one communication device of each of the first vehicle and the second vehicle, the communications status of the communication network determined based on the command received count;
determining a location of at least one of the second vehicle or the first vehicle where the command received count is determined.
19.     (Canceled)
20.    (Currently Amended) A system, comprising: 
a first onboard computer configured to receive a command message from a first vehicle at a second vehicle, wherein the first vehicle and second vehicle are communicatively coupled to define at least a portion of a vehicle group; 
a second onboard computer configured to receive a status reply message from the second vehicle at the first vehicle in response to a trigger event, the status reply message including a command received count that represents a number of times that the status reply message has been received from at least one vehicle in the vehicle group other than the first vehicle and the second vehicle, the trigger event including one or more of receipt of the command message, elapse of a determined time period, or a change in an operational state of the second vehicle, and 
at least one of the first and second onboard computers configured to operate one or more vehicles in the vehicle group based at least in part on a determined communications status of a communication network comprising at least one communication device with respect to the command message and the status reply message, the communications status determined based on the command received count;
determining a location of at least one of the second vehicle or the first vehicle where the command received count is determined.

REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 1-3, 5-18 & 20 is/are allowed.
Claim(s) 4 & 19 is/are canceled.
The following is an examiner’s statement of reasons for allowance.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s argument(s) filed on 9/20/21, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records.  Specifically, the prior art(s) of 
The prior art(s) of record fail(s) to teach or suggest individually or in combination that “receiving a command message from a first vehicle at a second vehicle, wherein the first vehicle and second vehicle are communicatively coupled to define at least a portion of a vehicle group; receiving a status reply message from the second vehicle in response to a trigger event, the status reply message including a command received count that represents a number of times that the status reply message has been received from at least one vehicle other than the first vehicle and the second vehicle, the trigger event including one or more of receipt of the command message, elapse of a determined time period, or a change in an operational state of the second vehicle; controlling an operation of one or more vehicles in the vehicle group based at least in part on a communications status of a communication network that includes at least one communication device of each of the first vehicle and the second vehicle, the communications status of the communication network determined based on the command received count; wherein determining a location of at least one of the second vehicle or the first vehicle where the command received count is determined” as set forth in independent claim(s) 1, 2 & 20 and in light of applicant’s argument(s) filed *Remark date*.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449